On Rehearing.
J. F. Weadington complains of that portion of the opinion in which we say:
"Weadington is not a party to the appeal and filed no cross-action or assignment, but filed a brief suggesting fundamental error in rendering judgment against him on the ground that there is no pleading to support the judgment"
— and to the portion of the opinion in which this court held:
"We have not considered the brief filed by Weadington, since he is not a party to this appeal; the majority of this court holding it to be a rule of appellate practice that under such circumstances his suggestion of fundamental error should not be considered."
We are still of the opinion that Weadington, not having perfected an appeal rendered against him, must be considered by this court as being content with the judgment rendered, and could not claim a reversal in his behalf on the appeal made by the Bank. Sullivan et ux. v. Doyle,194 S.W. 136, an opinion by the Supreme Court. We overrule his motion for rehearing.
Appellee Traders' National Bank suggests in its motion for rehearing that we are in error in the twelfth finding of fact, in which we say:
"The record showed the note held by the bank to be barred by the statute of limitation of four years."
The latter portion of the statement in the twelfth finding of fact is not well worded, and on that account is subject to some criticism. We meant to refer to the deed records, and not to the record of the case as presented here. The deed record showed the vendor's lien note to be due on the 20th day of June, 1908, and showed no extension of its due date, transfer or assignment of the note or of the superior vendor's lien. The record as presented here does not clearly show the date of the filing of appellee's original petition, but it evidently was not filed earlier than June 27, 1914. We should have made no reference to amended articles 5694 and 5695, as they have no bearing on the question presented here, and we withdraw from the opinion any reference to those articles of the statute.
The case is affirmed as to all parties except as to appellants, Mrs. Anna H. Price and T. P. Day and wife, Mrs. E. M. Day, and as to them the case is reversed, and here rendered that appellee take nothing as to Mrs. Anna H. Price and T. P. Day and wife, and that appellants, Mrs. Anna H. Price and T. P. Day and wife, recover on their cross-action the title and possession of the 57 acres of land sued for, free from all claim of appellee Traders' National Bank and the other defendants in the suit. In other respects the motion for rehearing is overruled. *Page 939